Title: From George Washington to Brigadier General William Maxwell, 7 March 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters [Middlebrook] 7th March—79
Colonel Shrieve informs me that several persons who had been made prisoners by the Indians, have lately returned from Captivity—and that they are known to you—in this case, I request that you will inform me of their names characters and places of abode by the first opportunity.
be pleased likewise to let me know, whether you have thought of the boots mentioned in a late letter. I am &. 